EXHIBIT 10.1

AMENDED AND RESTATED

SEVERANCE AGREEMENT

             THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (this "Agreement") is
made as of the _____ day of _____________ 2001, between Imation Corp., a
Delaware corporation, with its principal offices at One Imation Place, Oakdale,
Minnesota 55125 (the "Company") and __________________________ residing at
____________________________.

             WHEREAS, this Agreement is intended to specify the financial
arrangements that the Company will provide to you upon your separation from
employment with the Company under any of the circumstances described herein; and

             WHEREAS, this Agreement is entered into by the Company in the
belief that it is in the best 'interests of the Company and its shareholders to
help assure that the Company will have your continued dedication during your
employment with the Company, by providing for certain severance benefits under
certain circumstances in connection with your employment with the Company,
thereby enhancing the Company's ability to attract and retain highly qualified
people; and

             WHEREAS, this Agreement hereby amends and restates in its entirety
any previous Severance Agreement between the Company and you.

             NOW THEREFORE, to assure the Company that it will have your
continued dedication, and to induce you to remain in the employ of the Company,
and for other good and valuable consideration, the Company and you agree as
follows:

             1.          Term of Agreement.  The term of this Agreement shall
commence on the date of this Agreement (the "Effective Date") and shall continue
in effect until the first anniversary of the Effective Date, and shall
thereafter be automatically renewed for successive one-year terms provided that
you are employed by the Company on each anniversary of the Effective Date (the
"Covered Period"), unless the Company, upon authorization by its Board of
Directors gives notice to you that the Company does not wish to extend this
Agreement, and provided further, that, notwithstanding any such notice by the
Company not to extend, the Covered Period and this Agreement shall continue in
effect for a period of 12 months from the date of the notice.

  2. Definitions.  When the following terms are used in this Agreement with
initial capital letters, they shall have the following meanings.           (i)
"Cause" shall mean termination by the Company of your employment based upon:    
            (a) the willful and continued failure by you to substantially
perform your duties and obligations (other than any such failure resulting from
incapacity due to physical or mental illness or any such actual or anticipated
failure resulting from your termination for Good Reason);                 (b)
the willful engaging by you in misconduct which is materially injurious to the
Company, monetarily or otherwise; or                 (c) your conviction of, or
entering a plea of nolo contendere to, a crime that constitutes a felony.

 

             For purposes of this Section 2(i), no action or failure to act on
your part shall be considered "willful" unless done, or omitted to be done, by
you in bad faith and without reasonable belief that your action or omission was
in the best interests of the Company.

    (ii) "Good Reason" shall mean the occurrence of any of the following events,
except for occurrence of such an event in connection with the termination of
your employment or reassignment by the Company for Cause, for disability or for
death:                 (a) the assignment to you, either prior to or following a
Change of Control, of employment duties, functions or responsibilities that are
significantly different from, and result in a substantial diminution of, your
duties, functions or responsibilities as of the date of this Agreement; or      
          (b) (1)  a significant reduction by the Company in your base salary,
annual bonus opportunity (specifically excluding any long-term incentive
compensation for which you are eligible), or benefits as in effect as of the
date of this Agreement (excluding any reduction caused by a restructuring by
management of benefits for the employees of the company as a whole that affects
you in a manner comparable to other senior executives of the Company), or (2)
following a Change of Control, a reduction in your total cash compensation
opportunity (i.e., base salary plus annual bonus opportunity specifically
excluding any long-term incentive compensation) at target compensation, a
reduction in base salary that results in your base salary constituting less than
50% of your total cash compensation opportunity at your target compensation
level), or a reduction in the aggregate value of your benefits, in each case
compared to your base salary, bonus opportunity and aggregate benefits as in
effect on the date of this Agreement; or                 (c) a relocation
following a Change of Control of your place of business by more than 50 miles
from Oakdale, Minnesota, unless such relocation does not increase  the actual
distance required for you to commute from your home to the new place of business
by more than 10 miles.               (iii)   "Change of Control" shall mean one
of the following events:

 

                           (a)         the consummation of a transaction in
which a person, entity or group (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934) acquires beneficial ownership of 35% or more of
the Company's common stock unless the transaction resulting in such ownership
has been approved in advance by the Incumbent Board (as defined below) (other
than in connection with a Business Combination in which clauses (1), (2) and (3)
of paragraph (c) apply); or

                           (b)        individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the "Incumbent Board") cease
for any reason to constitute at least a majority of the Board of Directors of
the Company; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; or

                           (c)         the consummation of a reorganization,
merger, statutory share exchange, consolidation or similar transaction involving
the Company,  a sale or other disposition of all or substantially all of the
Company's assets  or the issuance by the Company of its stock in connection with
the acquisition of assets or stock of another entity (each, a "Business
Combination") in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Company's common stock immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the then
outstanding shares of common stock of the corporation resulting from such
Business Combination (including a corporation that, as a result of such
transaction, owns the Company or all or substantially all of the Company's
assets either directly or through one of more subsidiaries) in substantially the
same proportions as their ownership of the Company's common stock immediately
prior to such Business Combination, (2) no person, entity or group beneficially
owns, directly or indirectly, 35% or more of the common stock of the corporation
resulting from such Business Combination and (3) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board of Directors of
the Company providing for such Business Combination.

             (iv)       "Date of Termination" shall mean the date specified in
the Notice of Termination (except in the case of your death, in which case Date
of Termination shall be the date of death); provided, that in the case of a
termination by you for Good Reason following a Change of Control as defined in
subsection (a) of "Good Reason," the Date of Termination may not be before the
120th day following the Change of Control.


             (v)        "Notice of Termination" shall mean a written notice
which sets forth the Date of Termination and, in reasonable detail, the facts
and circumstances claimed to provide a basis, if any, for termination of your
employment.

             3.          Termination Procedures.  Any purported termination of
your employment by the Company or you (other than by reason of your death)
during the Covered Period shall be communicated by a Notice of Termination in
accordance with Section 8 hereof.  No purported termination by the Company of
your employment in the Covered Period shall be effective if it is not pursuant
to a Notice of Termination.  Failure by you to provide Notice of Termination
shall not limit any of your rights under this Agreement except (a) that the
Company shall be permitted to cure any purported event if specified in Section 2
(ii) and (b) to the extent the Company can demonstrate that it suffered actual
damages by reason of such failure.

             4.          Qualification for Severance Benefits.  You shall be
eligible for severance benefits pursuant to the terms of this Agreement if your
employment is terminated and the Date of Termination occurs during the Covered
Period in either of the following circumstances:

             (i)          termination of employment by the Company for any
reason other than Cause;
or

             (ii)         termination of employment by you for Good Reason;

provided, however, that you shall not begin receiving any payments or benefits
under this Agreement unless and until you execute a general release of all
claims against the Company and its affiliates, including non-competition and
non-solicitation covenants, in the form attached hereto as Exhibit A and you
have not rescinded such release within the permitted time period for rescission
under Section 3.J therein; and provided  further, that in such case, failure to
execute such release within 21 days of your Date of Termination shall result in
the loss of any rights to receive payments or benefits under this Agreement. No
severance benefits become payable pursuant to this Agreement in the event of
termination of employment upon your death or disability.

             5.          Compensation Upon Termination.

             (i)          Amounts.  Upon qualification for severance benefits
pursuant to this Agreement, you shall be entitled to the benefits, to be funded
from the general assets of the Company, provided below:

                           (a)         The Company shall pay to you (1) the full
base salary earned by you and unpaid through the Date of Termination, at the
rate in effect on the date of the Notice of Termination, (2) any amount earned
by you as a bonus with respect to the fiscal year of the Company immediately
preceding the Date of Termination if such bonus has not theretofore been paid to
you, and (3) an amount representing credit for any vacation earned or accrued by
you but not taken during the current "vacation year";

 

                           (b)        In lieu of any further base salary
payments to you for periods subsequent to the Date of Termination, the Company
shall pay to you:

                                        (I)         If the Date of Termination
for a termination by the Company other than for Cause, or the event giving rise
to your termination of your employment for Good Reason, occurs prior to a Change
of Control (other than as described in the proviso in clause (II) below) (a
"Non-Change-of-Control Termination"), the sum of an amount equal to the target
bonus under the applicable annual bonus plan for the fiscal year in which the
Date of Termination occurs (specifically excluding any long-term incentive
compensation for which you are eligible) plus an amount equal to your annual
base salary for the fiscal year in which the Date of Termination occurs (but
disregarding any decrease thereof that constituted "Good Reason"); or

                                        (II)        If the Date of Termination
for a termination by the Company other than for Cause, or the event giving rise
to your termination of your employment for Good Reason, occurs after a Change of
Control (a "Change-of-Control Termination"), the sum of an amount equal to two
(2) times the average of the sum of the actual annual bonuses paid to you for
the two years prior to the fiscal year in which the Date of Termination occurs
(specifically excluding any long-term incentive compensation for which you are
eligible) plus an amount equal to two (2) times your annual base salary for the
fiscal year in which the Date of Termination occurs (but disregarding any
decrease thereof that constituted "Good Reason").

                           (c)         The Company shall provide the Company's
standard employee medical and dental insurance coverages, as elected by you and
in effect immediately prior to the Date of Termination, (1) for twelve (12)
months following the Date of Termination in the case of a Non-Change-of-Control
Termination, or (2) for twenty-four (24) months following the Date of
Termination in the case of a Change-of-Control Termination.

                           (d)        Notwithstanding any other agreement in
existence between the Company and you, if you are eligible for severance
benefits under this Agreement, at the Date of Termination all shares of
restricted stock owned or held by you or promised to you by the Company shall be
immediately vested in you without further restriction and you shall be treated
at that time as the unrestricted owner of such Company stock, subject to
applicable constraints under federal and state securities laws.

             (ii)         No Disability Benefits.  The Company shall not be
required to continue to provide disability benefits (group or individual)
following your Date of Termination other than with respect to benefits to which
you became entitled prior to the Date of Termination and which are required to
be paid following such Date of Termination in accordance with the terms of
applicable disability plans or policies in effect prior to such Date of
Termination.

             (iii)        Time and Form of Cash Payments.

                           (a)         In the case of a Non-Change-of-Control
Termination, the cash payments provided for in Sections 5(i)(a) and 5(i)(b)
above shall be paid at regular payroll intervals beginning forty-five (45) days
after your Date of Termination (subject to the provisions of Section 4 of this
Agreement relating to execution of a release in the form of Exhibit A) or, at
the election of the Company, in a single lump sum payment thirty (30) days after
the Date of Termination. If severance is paid at regular payroll periods, you
shall receive the same amount of base salary each pay-day that you were
receiving before termination (plus an amount equal to the pro rata portion of
your target bonus, if not otherwise included in such pre- termination amount)
until the total amount of severance pay that is due under this agreement has
been paid. All severance payments are subject to any required withholding.

                           (b)        In the case of a Change-of-Control
Termination, the cash payments provided for in Sections 5(i)(a) and 5(i)(b)
above shall be paid by the Company in a single lump sum payment as promptly as
practicable after the Date of Termination (subject to the provisions of Section
4 of this Agreement relating to execution of a release in the Form of Exhibit A
provided you have not rescinded such release within the permitted time period
for rescission under Section 3.J thereof).  All severance payments are subject
to any required withholding.

             (iv)       Effect of Reemployment.  If you are re-employed by the
Company after severance payments have been scheduled to be made but before the
final severance payment is made, all remaining severance payments shall be
suspended and shall automatically terminate as of the date of re-employment. If
you have received severance payments in a single lump sum and are re-employed
before the date the final severance payment would have been made if payments had
been made at regular payroll intervals, you will be required to refund to the
Company: (a) that portion of the lump sum payment representing severance
payments you would have received after the date of re-employment minus (b) an
amount equal to any taxes paid or payable on such portion of the lump sum
payment.

             (v)        No Mitigation.  You shall not be required to mitigate
the amount of any payment provided for in this Section 5 by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Section 5 be reduced by any compensation earned by you as the result of
employment by another employer after the Date of Termination, or otherwise,
except as set forth in Section 5(iv) hereof.

6.          280G Provision.

             (i)          In the event that any payment or benefit received or
to be received by you (whether payable pursuant to the terms of this Agreement
or otherwise (collectively, the "Total Payments")) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the "Code") or any interest, penalties or additions to tax with respect
to such excise tax (such excise tax, together with any such interest, penalties
or additions to tax, are collectively referred to as the "Excise Tax"), then you
shall be entitled to receive from the Company an additional cash payment (a
"Gross-Up Payment") within thirty business days of such determination in an
amount such that after payment by you of all taxes (including such interest,
penalties or additions to tax imposed with respect to such taxes), including any
Excise Tax, imposed upon, the Gross-Up Payment, you retain an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments. 
Notwithstanding the foregoing provisions of this Section 6(a)(i), if it shall be
determined that you are entitled to the Gross-Up Payment, but that the Parachute
Value of all Payments do not exceed 110 % of the Safe Harbor Amount, then no
Gross-Up Payment shall be made to you and the amounts payable under this
Agreement shall be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount. The reduction of the amounts payable
hereunder, if applicable, shall be made by first reducing the payments under
Section 5(i)(b), unless you elect an alternative method of reduction, and in any
event shall be made in such a manner as to maximize the Value of all Payments
actually made to you. For purposes of reducing the Payments to the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. If the reduction of the amount payable under this Agreement would
not result in a reduction of the Parachute Value of all Payments to the Safe
Harbor Amount, no amounts payable under the Agreement shall be reduced pursuant
to this Section 6(a). All determinations required to be made under this Section
6, including whether a Gross-Up Payment is required and the amount of such
Gross-Up Payment, shall be made by an independent accounting firm retained by
the Company (the "Accounting Firm" ), which shall provide detailed supporting
calculations both to the Company and you within a reasonable period of time as
requested by the Company.  If the Accounting Firm determines that no Excise Tax
is payable by you, it shall furnish you with an opinion that you have
substantial authority not to report any Excise Tax on your federal income tax
return. For purposes of this Agreement, the following terms have the meanings
set forth below:

"Parachute Value" of a Payment shall mean the present value as of the date of
the change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a "parachute payment" under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

"Payment" shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for your benefit,
whether paid or payable pursuant to this Agreement or otherwise.

"Safe Harbor Amount" means 2.99 times your "base amount," within the meaning of
Section 280G(b)(3) of the Code.

"Value" of a Payment shall mean the economic present value of a Payment as of
the date of the change of control for purposes of Section 280G of the Code, as
determined by the Accounting, Firm using the discount rate required by Section
280G(d)(4) of the Code.

             (ii)         Any uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder shall be resolved in favor of you. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that at a later
time there will be a determination that the Gross-Up Payments made by the
Company were less than the Gross-Up Payments that should have been made by the
Company ("Underpayment"), consistent with the calculations required to be made
hereunder. In the event that you are required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment, if any,
that has occurred and any such Underpayment shall be promptly paid by the
Company to you or for your benefit.  If, after you receive any Gross-Up Payment,
you become entitled to receive any refund with respect to such claim, you shall
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).

             (iii)        Any determination by the Accounting Firm as to the
amount of any Gross-Up Payment, including the amount of any Underpayment, shall
be binding upon the Company and you.

             (iv)       Notwithstanding any other provision of this Section 6,
the Company may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for your benefit, all
or any portion of any Gross-Up Payment, and you hereby consent to such
withholding.

             7.          Successors.

             (i)          This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

             (ii)         This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement, to your devisee, legatee or
other designee or, if there is no such designee, to your estate or, if no
estate, in accordance with applicable law.

             (iii)        The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company), by agreement in
form and substance satisfactory to you, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled hereunder if you terminated your employment for Good Reason,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used in this Agreement, "Company" shall mean the Company and any successor to
its business and/or assets which executes and delivers the agreement provided
for in this Section 7 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

             8.          Notice.  All notices, requests, demands and all other
communications required or permitted by either party to the other party by this
Agreement (including, without limitation, any Notice of Termination) shall be in
writing and shall be deemed to have been duly given when delivered personally or
received by certified or registered mail, return receipt requested, postage
prepaid, at the address of the other party as follows:

If to the Company: Imation Corp.   Attention:   One Imation Place   Oakdale,
Minnesota 55128         If to you:  

--------------------------------------------------------------------------------

   

 

 

Either party to this Agreement may change its address for purposes of this
Section 8 by giving fifteen (15) days' prior written notice to the other party
hereto.

             9.          Miscellaneous.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by you and the Company. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of Minnesota without regard to its conflicts
of law principles.

             10.        Effect of Agreement; Entire Agreement.  This agreement
supersedes any and all other oral or written agreements or policies made
relating to the subject matter hereof and constitutes the entire agreement of
the parties relating to the subject matter hereof.

             11.        Validity.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

             12.        Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

             13.        Employment.  This Agreement does not constitute a
contract of employment or impose on the Company any obligation to retain you as
an employee, to continue your current employment status or to change any
employment policies of the Company, including but not limited to the Company's
Employee Agreement.

If this letter sets forth our agreement on the subject matter hereof, please
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.

IMATION CORP.: By:

--------------------------------------------------------------------------------

  William T. Monahan   Its: Chairman, President and         Chief Executive
Officer   EXECUTIVE:        

--------------------------------------------------------------------------------

  (executive name)

 

 

 